Title: To Benjamin Franklin from the Ulster Volunteer Corps Committee of Correspondence, 19 July 1783
From: Ulster Volunteer Corps Committee of Correspondence
To: Franklin, Benjamin


          
            [July 19, 1783]
          
          At a meeting of the Comittee of Correspondence appointed by the
            Delagates of Forty five Volunteer Corps, assembled at Lisburn on the 1st. July Inst.,
            held at Belfast 19 July 1783— Present—
          
          Leiut. Col. Sharman, in the ChairMajor Burden—
            Captain CunninghamCaptain Prentice
            Captain MooreCaptain Crawford
            Leiut. Tomband Mr. Robert Thompson,
          Ordered, that the following Letter, signed by the Secretary in the
            Name of this Comittee, be forwarded to
            his Excellency Benjamin Franklin Inclosing a Copy of the Resolutions of the Provincial
            meeting of Volunteers of Munster, & of the proceedings of the forty five Volunteer
            Delagates assembled at Lisburn on the 1st. Inst. respecting a Parlimentary Reform, as
            also a Copy of the Circular Letter written this day by this Comittee to the several
            Volunteer Corps of this Province—
          
          
            Sir
            Belfast 19 July 1783
          
          Your attachment to the rights of mankind, induce us to address you on the present great and momentous occasion—
          The Spirit of freedom, which pervades all ranks of people in Ireland, with the Justice
            & wise policy of the British Nation, having forever removed all possible cause of
            Jealousy between the Sister Kingdoms, and united us to Britain on the basis of equal
            liberty & similar Constitution; it becomes the Duty, as it is the interest of each
            Kingdom to assist the other in their endeavours to restore to its ancient purity &
            vigour, a decayed, enfeebled & sickly Constitution.
          In both nations it is now generally acknowledged that this great object can be obtained
            by no other means, but by a reform of the representation in
            Parliament— In England, the measure has for the present miscarried, tho’ supported by so
            many wise, honest, great & independent men— We trust however it has misscarried only for a
            Season, & that the next attempt will prove successfull— Ireland has now taken up the
            Idea, and if we shall be so happy as to see success crown our efforts, we think
            considerable weight will be thereby added to the endeavours of the freinds of the People
            in England. The People of the two nations united in pursuit of the same important
            object, must be not only powerfull but irrisistable.
          The inclosed papers, which we request you may peruse, will show how far this Country
            has already gone in determining to procure a more equal Representation; the unanimous
            resolutions of about fifteen thousand Volunteers, already declared in a very few weeks,
            assure us the resolves of the Delagates of Ulster, who are to assemble at Dungannon on
            the 8th Sepr. next, will be no less unanimous and we will know that what the Volunteers (vast numbers of whom are freeholders) shall determine on, the other
            freeholders and people in general, who are not Volunteers, will adopt & Support by
            every means in their power—the aged fathers cannot differ from their Sons, respecting a
            matter on which depends every thing, that either holds dear for themselves, or their
            Posterity—
          That you may see the very depraved state of our representation it is necessary to
            observe, that out of three hundred Members, of which our House of Commons consists, two
            hundred & twenty are returned by Boroughs. Those one hundred & ten Bouroughs are
            divided into three Classes— 1st. Those where the right of Election is vested in the
            Protestant Inhabitants at large— 2d Those where the right of Election is vested, in the
            Chief Majestrate Burgesses & Freemen— 3d Those where the right of Election is
            confined to the Chief Majestrate & Burgesses— frequently not exceeding five or Six
            in number & seldom above ten or twelve—
          Almost all the Boroughs are venal & Corrupt, or implicitly obedient to the arbitary
            will of their respective Land lords, who dictate to the Electors in the most absolute
            manner, those Land lords, claim by prescription a kind of property in those Boroughs,
            which they transfer by sale, like an Estate, & receive from eight thousand to Nine
            thousand pounds for a Borough. And a seat for a Bourough is generally sold for Two
            thousand pounds, so that every Seven or Eight Years, the borough brings In Four thousand
            pounds to the Patron— Unhappily for Ireland our Counties are also too much governed by
            our Peers—& great men, whose influence over many of their respective tenants is very
            great, & this consideration has given rise here, to a doubt in the minds of many
            well meaning men, as to the propriety of adding to the Number of knights of the Shire—as
            generally now two great families endeavour to divide between them the Seats for the
            County, the others remain Neuter or join the independent interest, it is alledged were
            there Six Seats for the County—six great families woud
            divide them, and against such a junction, the independent freeholders woud not be able
            to make any effectual opposition—
          May we now intreat as a most important favour conferred on not only us, but on this
            Kingdom, that you may be pleased to favour us with your
            sentiments & advice, as to the best, most eligible & most practicable mode of
            destroying, restraining, or counteracting this Hydra of Corruption, Borough Influence;
            that we may be enabled to lay yr. opinion before the Provincial assembly of Delagates at
            Dungannon; and as our last meeting for arranging buisness previous thereunto, is fixed
            to be on the twentieth of August, we hope you will be obliging enough, to forward your
            reply so as to be with us about that time—
          Many apologies are due for this long address & for the very great trouble we have
            requested you to take, but we are Young in Politicks, & wish for information from
            men of more wisdom— experience—& abilities. This however we may venture to assert,
            that if we can only be directed to the best mode, The mass of the inhabitants of Ireland
            is at this moment so compleatly alive & sensible to the necessity of a well digested
            Reform— that there cannot remain a doubt, that what it attempts in conjunction with the
            Virtuous part of England, must be effectual—
          The several matters on which we have requested your opinion are thrown into one Veiw in
            the following Queries— In order to the purity of Parliament & to restore that
            constitutional controul, which the constituent body shoud have over the
            Representative—
          1st. Is it necessary that the Boroughs, when the right of election is
            vested in a few, and which in general are at the absolute disposal of one or two
            persons—should be disfranchised, and in their place the County Representatives
            increased—
          2d The protestant inhabitants consist of near one million who return
            three hundred members, woud it be wise to encrease the Number of Representatives of the
            Nation at large?
          3d A plausible objection (mentioned above) has been raised against an
            increase of County Representatives, has that argument much weight, and if it has—is it
            remediable—
          4th. Should the right of suffrage be extended, and if it should, who
            are the proper objects of such extension—?
          5th. In order to gaurd against undue influence woud it be wise to
            have the Members returned by Ballot?
          
          6th. Woud not a limitation of the duration of Parliaments to a
            shorter term then eight Years have excellent effects, & shd. it be less then
            triennial?
          7th. If the abolition of the enslaved Boroughs is necessary, woud it
            be equitable or expedient, that they be purchased by the Nation—
          8th. What specific mode of Reform, in the representation of Ireland
            best suits your own Ideas—considering the situation of this Country and what are the
            Steps which you conceive best adapted to effect the Reform—
          You will be so obliging as to direct your reply to our Chairman Leiut. Col. Sharman at
              Lisburn—
          The long Connexion that has subsisted between America & this Country, and the ties
            of Nature which must ever hold that Country dear to this—must plead our apology for this
            Address.
          Signed by order.
          
            Henry Joy. JunrSecry of the 45
              Corps
          
        